DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Withdrawn Objections/Rejections
The objection to the claims for minor informalities. 
The rejection of Claim(s) 1-9 and 29-35 under 35 U.S.C. 112(a).
Claim Objections
Claim(s) 1, 6 and 34 is/are objected to because of the following informalities:   	Regarding claim 1, “ the two or more wells” in line 8, should read -- the first and second wells --. 	 	Regarding claim 6, “the first well and the second well” in line 3, should read -- a first well and a second well --.  	Regarding claim 34, “ the two or more wells” in lines 4-5 should read -- the first and second wells --. 	 Appropriate correction is required.
 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 29-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "wherein the fluid from the apical inlet." There is insufficient antecedent basis for the limitation "the fluid" in the claim. It is suggested to amend to – a fluid – or define a fluid earlier in the claim. 	Claims 2-5 and 29-38 are included in this rejection.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta et al. (previously cited; US 2016/0040112) (hereinafter “Coppeta”) in view of Ritter et al. (newly cited; WO 2015/027998 A1; with English machine translation; hereinafter “Ritter”). 
Regarding claim 6, Coppeta discloses a fluidic multi-well device comprising: 	(a)    a first plate (see FIGS. 2 and 5A-5B: fluid flow plates (204,500)), comprising: 		a first well and a second well, the first and second wells being interconnected (FIGS. 2, 3A-3B and 6A: a plurality of fluidly interconnected culture vessels (206,600) in a biomimetic environment, for studying drug dosing, for example; ¶¶ [0027], [0039]-[0040] and [0098]), the interconnected wells comprising: 	 	a three-dimensional space in each well defined by a bottom surface and a circumferential wall (culture vessels (206) having sidewalls; see FIGS. 3A and 6A; ¶ [0044]-[0045], [0087] and [0098]);  	 	an inlet and an outlet in each well (culture vessels includes an inlet (602) that can function as an apical inlet, and outlet (604) that can function as an apical outlet; see FIG. 6A; ¶ [0098]);  	 	a spillway conduit positioned between the first well and the second well (see FIG. 14E: leveling devices ([0140]) including a spillway (1442) conduit arranged between two chambers of two culture vessels; see ¶ [0134] and [0147]; the structure of the spillway conduit of Coppeta is structurally the same as the instant spillway and thus considered to allow passive unidirectional fluid connectivity from above the bottom surface of a first well to a second well);  	a network of fluid paths capable of providing fluid connectivity between the first and second wells through the inlet and the outlet of each of the first and second wells (see FIGS. 5A-5B: fluid flow channels (508); ¶ [0066] and [0086]);  	an insert within at least one of the first and second wells for culturing one or more microorganisms (e.g., FIGS. 3B, 6A and 7B: culture insert 600 (corresponds to the instant apical insert); [0100]); and  	a detachable second plate comprising:  	a plurality of internal channels, each with an inlet opening and an outlet opening on opposing sides of the second plate (control plate (202,400) includes a plurality of channels 414; see ¶ [0057] and [0061]; FIGS. 2 and 4A-4B),  	and one or more holes on the surface of the second plate in connection with each of the internal channels (one or more ports coupled to one or more actuators; see FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]); and  	(d)    a barrier membrane positioned between the fluid paths of the first plate and the one or more holes on the surface of the second plate, optionally bonded to the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]),   	wherein the barrier membrane is at least partially flexible, such that applying a pressure to the internal channels of the second plate causes the membrane to move, thereby obstructing or clearing a portion of the fluid paths of the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) for controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]); 	wherein the detachable second plate and the barrier membrane form one or more pump units with at least a portion of the fluid paths of the first plate (e.g., constant volume pump (412) including a membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]; see FIG. 4D; ¶ [0070]). 	Coppeta does not explicitly disclose wherein the insert includes an apical inlet and an apical outlet, wherein a fluid from the apical inlet to the apical outlet directly contacts cells cultured in the bottom of the apical insert. Coppeta, however, does disclose wherein the first and second wells can be coupled to a lid having an inlet and an outlet that is capable of providing fluid directly to and from cells in the bottom of the insert (e.g., FIGS. 3B, 6A and 7B: lid (302,714) having an inlet and outlet capable of directing exposing media to cells at the bottom of the insert; [0045], [0100], [0103]).  	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the device of Coppeta such that a lid having an inlet and outlet is coupled to at least one of the first and second wells for the purpose of facilitating the introduction and removal of media (e.g., nutrients, gases) directly to and from cells within the culture vessel, as disclosed by Coppeta (see Coppeta, [0045], [0100], [0103]). 	Modified Coppeta does not explicitly disclose wherein the apical insert comprises a superior portion contacting a protruding portion, the protruding portion comprising a peripheral wall, an o-ring positioned over a portion of the peripheral wall, and an inferior surface.  	Ritter discloses an apparatus comprising a multiwell plate (FIGS. 1-3: plate 18; [0118]), an insert within at least one well of the multiwell plate (FIGS. 1-3: insert 20; [0129]) and an inlet and an outlet coupled to the insert (FIGS. 1-3 and 5-6: element 22 having an inlet and outlet; [0121], [0128]). The apical insert comprises a superior portion (FIGS. 1-3: head 44) contacting a protruding portion (element 22), the protruding portion comprising a peripheral wall, a sealing element positioned over a portion of the peripheral wall (FIGS. 1-3: sealing element (28) attached to an outer wall of the element 22; [0122], [0123]), and an inferior surface (bottom surface of the element 22). 	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lid and insert of the device of modified Coppeta such that the lid and the insert are coupled to one another and separated by a sealing element as disclosed by Ritter (Ritter, at [0118], [0121],  [0122], [0123], [0128]). One of ordinary skill in the art would have made said modification because said modification would have been resulted in a device having the added advantage of being compatible with standard equipment, as disclosed by Ritter ([0035]). Further, one of ordinary skill in the art would have made said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed lid and insert would not perform differently than the prior art device of modified Coppeta.  	Modified Coppeta does not explicitly disclose wherein the sealing element of modified Coppeta is an O-ring. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of effective filing date to have substituted the sealing element as disclosed by modified Coppeta, with an o-ring, because doing so would have resulted in the substitution of art recognized for the same intended purpose of sealing, (see also MPEP Section 2144.07).  	Furthermore, it is noted that the recitation of functional language "e.g., for culturing one or more microorganisms populating a microbiome" is drawn to intended use of the claimed invention. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed fluidic multiwell device and thus since the structure is the same, the claimed function(s) are apparent.
Claims 1-5, 7-9, 29-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta et al. (previously cited; US 2016/0040112) (hereinafter “Coppeta”) in view of Ritter et al. (Newly cited; WO 2015/027998 A1; with English machine translation; hereinafter “Ritter”).
Regarding claim 1, Coppeta discloses a fluidic multi-well device comprising: 	(a)    a first plate (see FIGS. 2 and 5A-5B: fluid flow plates (204,500)), comprising: 		a first well and a second well, the first and second wells being interconnected (FIGS. 2, 3A-3B and 6A: a plurality of fluidly interconnected culture vessels (206,600) in a biomimetic environment, for studying drug dosing, for example; ¶¶ [0027], [0039]-[0040] and [0098]), the interconnected wells comprising: 	 	a three-dimensional space in each well defined by a bottom surface and a circumferential wall (culture vessels (206) having sidewalls; see FIGS. 3A and 6A; ¶ [0044]-[0045], [0087] and [0098]);  	 	an inlet and an outlet in each well (culture vessels includes an inlet (602) that can function as an apical inlet, and outlet (604) that can function as an apical outlet; see FIG. 6A; ¶ [0098]);  	 	a spillway conduit positioned between the first well and the second well (see FIG. 14E: leveling devices ([0140]) including a spillway (1442) conduit arranged between two chambers of two culture vessels; see ¶ [0134] and [0147]; the structure of the spillway conduit of Coppeta is structurally the same as the instant spillway and thus considered to allow passive unidirectional fluid connectivity from above the bottom surface of a first well to a second well); and 	a network of fluid paths capable of providing fluid connectivity between the first and second wells through the inlet and the outlet of each of the first and second  interconnected wells (see FIGS. 5A-5B: fluid flow channels (508); ¶ [0066] and [0086]). 	 	Coppeta does not explicitly disclose wherein the insert includes an apical inlet and an apical outlet, wherein a fluid from the apical inlet to the apical outlet directly contacts cells cultured in the bottom of the apical insert. Coppeta, however, does disclose wherein the first and second wells can be coupled to a lid having an inlet and an outlet that is capable of providing fluid directly to and from cells in the bottom of the insert (e.g., FIGS. 3B, 6A and 7B: lid (302,714) having an inlet and outlet capable of directing exposing media to cells at the bottom of the insert; [0045], [0100], [0103]).  	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the device of Coppeta such that a lid having an inlet and outlet is coupled to at least one of the first and second wells for the purpose of facilitating the introduction and removal of media (e.g., nutrients, gases) directly to and from cells within the culture vessel, as disclosed by Coppeta (see Coppeta, [0045], [0100], [0103]). 	Modified Coppeta does not explicitly disclose wherein the apical insert comprises a superior portion contacting a protruding portion, the protruding portion comprising a peripheral wall, an o-ring positioned over a portion of the peripheral wall, and an inferior surface.  	Ritter discloses an apparatus comprising a multiwell plate (FIGS. 1-3: plate 18; [0118]), an insert within at least one well of the multiwell plate (FIGS. 1-3: insert 20; [0129]) and an inlet and an outlet coupled to the insert (FIGS. 1-3 and 5-6: element 22 having an inlet and outlet; [0121], [0128]). The apical insert comprises a superior portion (FIGS. 1-3: head 44) contacting a protruding portion (element 22), the protruding portion comprising a peripheral wall, a sealing element positioned over a portion of the peripheral wall (FIGS. 1-3: sealing element (28) attached to an outer wall of the element 22; [0122], [0123]), and an inferior surface (bottom surface of the element 22). 	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lid and insert of the device of modified Coppeta such that the lid and the insert are coupled to one another and separated by a sealing element as disclosed by Ritter (Ritter, at [0118], [0121],  [0122], [0123], [0128]). One of ordinary skill in the art would have made said modification because said modification would have been resulted in a device having the added advantage of being compatible with standard equipment, as disclosed by Ritter ([0035]). Further, one of ordinary skill in the art would have made said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed lid and insert would not perform differently than the prior art device of modified Coppeta.  	Modified Coppeta does not explicitly disclose wherein the sealing element of modified Coppeta is an O-ring. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of effective filing date to have substituted the sealing element as disclosed by modified Coppeta, with an o-ring, because doing so would have resulted in the substitution of art recognized for the same intended purpose of sealing, (see also MPEP Section 2144.07). 	Furthermore, it is noted that the recitation of functional language "e.g., for culturing one or more microorganisms populating a microbiome" is drawn to intended use of the claimed invention. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed fluidic multiwell device and thus since the structure is the same, the claimed function(s) are apparent.
Regarding claim 2, modified Coppeta discloses a detachable second plate comprising:  	a plurality of internal channels, each with an inlet opening and an outlet opening on opposing sides of the second plate (control plate (202,400) includes a plurality of channels 414; see ¶ [0057] and [0061]; FIGS. 2 and 4A-4B),  	and one or more holes on the surface of the second plate in connection with each of the internal channels (one or more ports coupled to one or more actuators; see FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]); and  	(d)    a barrier membrane positioned between the fluid paths of the first plate and the one or more holes on the surface of the second plate, optionally bonded to the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]),   	wherein the barrier membrane is at least partially flexible, such that applying a pressure to the internal channels of the second plate causes the membrane to move, thereby obstructing or clearing a portion of the fluid paths of the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]) 	wherein the detachable second plate and the barrier membrane form one or more pump units with at least a portion of the fluid paths of the first plate (e.g., constant volume pump (412) including a membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]; see FIG. 4D; ¶ [0070]).
Regarding claim 3, modified Coppeta further discloses wherein each of the pump units comprises a pump chamber in the center (see FIG. 4D: displacement pump 460) and at least two valve chambers configured to be fluidically connected with the pump chamber when the barrier membrane is flexed (valve chambers 462a-d; see FIG. 4D; ¶ [0070]-[0071]). 
Regarding claims 4 and 5, it is noted that the one or more microorganisms are material worked on and not elements of the claimed fluidic multiwell device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 7, modified Coppeta further discloses wherein the superior portion of the apical insert includes an inlet point and an outlet point (Ritter, FIGS. 1-3 and 5-6: element 22 having an inlet and outlet; [0121], [0128]).
Regarding claim 8, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of providing fluid and the microorganisms to at least one of the first and second  wells and removing the fluid and the microorganisms from the at least one of the first and second wells. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 9, modified Coppeta does not explicitly disclose an additional seal. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed additional O-rings contacting the circumferential wall of the insert within the culture vessel. One of ordinary skill in the art would have been motivated to make said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI. B.
Regarding claim 29, modified Coppeta discloses wherein the apical insert contacts the circumferential wall with the o-ring (see Ritter, at FIGS. 1-3: sealing element (28) attached to an outer wall of the element 22; [0122], [0123]).
Regarding claim 30, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of providing fluid and the microorganisms to at least one of the first and second wells and removing the fluid and the microorganisms from the at least one of the first and second wells using an apical feed and an apical effluent. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 31, modified Coppeta further discloses wherein the apical feed and the apical effluent of the apical insert contact the peripheral wall of the protruding portion (Ritter, at FIGS. 1-3 and 5-6: element 22 having an inlet and outlet; [0121], [0128]). 	Assuming, arguendo, that the apical feed and the apical effluent of the apical insert of modified Coppeta does not contact the peripheral wall of the protruding portion; however, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the inlet and outlet of the insert of modified Coppeta, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.).
Regarding claim 32, it is noted that the while the invention contains apical feed and apical effluent, the apical feed and apical effluent are not positively recited in the instant claims.  	Modified Coppeta further discloses wherein the apical feed and the apical effluent of the apical insert contact the inferior surface of the protruding portion (i.e., the bottom surface of the element 22; Ritter, at FIGS. 1-3 and 5-6: element 22 having an inlet and outlet; [0121], [0128]).
Regarding claim 34, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of exchanging fluid at an apical side of the one or more wells, and the bottom surface of the one or more wells is configured to provide fluid exchange on a basal side of well. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 35, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of co-culturing tissues with different oxygen, nutrient, and/or therapeutic treatment requirements. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Ritter as applied to claim 1 above, and further in view of Hussain et al. (previously cited, US 9,588,105) (hereinafter “Hussain”).
Regarding claim 33, modified Coppeta discloses the device of claim 1 as set forth above. 	Modified Coppeta discloses wherein the apical insert further comprises an oxygen sensor. 	Hussain discloses an apical insert comprising an inlet, an outlet and one or more sensors arranged within the outlet (see FIG. 2: sensor 217 in outlet 176; col. 12, lines 20-25).  	In view of Hussain, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the sensor of Hussain with the apical insert of modified Coppeta for the purpose of monitoring the temperature and/or humidity of the device.  	Modified Coppeta does not explicitly disclose wherein the one or more sensors includes an oxygen sensor. However, modified Coppeta does disclose wherein nutrients are supplied to cells within the culture vessel and gases to the upper surface of the cells (see ¶ [0100]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the one or more sensors of the modified Coppeta to include an oxygen sensor for the purpose of monitoring oxygen concentration of the fluid introduced and/or discharged from the culture vessels. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of maintaining the oxygen level of the nutrient solution to an optimum level for culturing the microorganism.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 and 29-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 21-27 and 31 of copending Application No. 17/100,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of copending Application No. 17/100,542.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10,876,088. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10, 876,088.  	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 29-35 have been considered but are moot in view of the new ground of rejection. The reference of Ritter, as discussed above, discloses an insert having the claimed features.
As to the Applicant’s argument regarding the objection to the specification, it should be noted that the specification was not objected to in the previous Office action.
As to the Applicant’s argument on page 6 of the Remarks, it is noted that the claims do not require the features of FIG. 46. Further, as discussed in the rejection, the reference of Ritter is relied upon for disclosing the features of the claimed insert. 
In response to the Applicant’s argument against Coppeta, it should be noted that the manner in which the claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Further, the fluid, cells and oxygen are not elements of the claimed device. It is instead materials upon which the claimed device system is intended to operate during an intended operation. A material worked upon by an apparatus does not limit an apparatus claim. 
In response to applicant's argument that the reference of Hussain is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, similar to the claimed invention, Hussain is related to culturing cells in a multi-well chamber assembly. Hussain is merely relied upon for disclosing an oxygen sensor in an outlet of an insert so as to monitor the temperature and/or humidity of the device. The reference of Hussain is considered to pertinent to the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799